Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/468,121 filed on 10 June 2019. The response filed 25 September 2020 amends claims 1-15, and presents arguments is hereby acknowledged. 	Claims 1-15 are presented for examination.

Response to Arguments
The response filed 25 September 2020 addresses the Claim objections made on the 5 June 2020 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Applicant amended the preamble of claims 2-13 to recite “The method” and claim 14 to recite “An apparatus.” These amendments are found persuasive. Therefore, all of the Claim objections are hereby withdrawn.


Independent Claims 1, 14, and 15
On pages 8-12 of the response filed 25 September 2020, Applicant addresses the 35 U.S.C. 102 rejection made on the 5 June 2020 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102, have been fully considered.
On pages 8-12, Applicant argues that Cortes fails to teach or suggest “in respect of at least one new type of virtualised service function to be included in a pre-existing service function chain” and “determining a position within the pre-existing service function chain at which the new virtualised service function type is to be inserted.” Applicant argues that in the Cortes technique, the addresses used for services in a chain of services need to be ordered and sequential in order for the chain to be defined, and thus no spaces can be left between the addresses used for neighbouring services in the chain. Applicant argues that the claimed invention requires the internal addresses used for a service function chain into which a new virtualised service function is to be inserted to be ordered but not sequential, i.e. with one or more spaces (i.e. currently unallocated addresses) within the ordered set of addresses between those currently allocated to a service function in the service function chain. 	Examiner respectfully disagrees and finds this argument unpersuasive. Regarding “in respect of at least one new type of virtualised service function to be included in a pre-existing service function chain,” Cortes discloses that when new TVAS instances are created, they are added to a specific service change with a specific MAD address range (0122-0123). Regarding “determining a position within the pre-existing service function chain at which the new virtualised service function type is to be inserted,” Cortes discloses that when new TVAS instances are created, they are added (0122-0123). Paragraph 0167 discloses determining a passing order, wherein the different service modules/TVASs can be passed in a specific sequence. Paragraph 0083 gives an example, where the TVASs in a chain are reached as the system increments one to the MAC address values in a specific range. Therefore, Examiner finds this argument unpersuasive. 

Dependent Claims 2-13
On page 12 of the response filed 25 September 2020, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 5 June 2020 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments unpersuasive.

Claim Interpretation
Claims 1, 14, and 15 recite “one or more virtualised service functions” and “at least one new type of virtualised service function.” Since the claims do not indicate a difference between the old type and the new type of virtualised service functions, Examiner interprets the new type of virtualised service function to mean “at least one new virtualised service function.”
Claims 1, 14, and 15 recite “in respect of at least one new type of virtualised service function to be included in a pre-existing service function chain” and “determining inserted.” Examiner interprets “included” and “inserted” to be synonyms.
Claims 1, 14, and 15 recite “a pre-existing service function chain” and “the service function chain.” Since the claims do not indicate a difference between a pre-existing service function chain and a service function chain, Examiner interprets these terms to be interchangeable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2016/0308981 A1 to Cortes Gomez (hereafter Cortes).
Regarding Claim 1, Cortes discloses a method, performed by a processing module implemented on one or more processors (FIG. 8 and 0162 provides for a service chaining control entity 100 implemented on hardware, i.e. one or more processors), of configuring one or more processors to implement a service function chain comprising one or more virtualised service functions (FIG. 3 and 0082 provides for service chaining control entity 100 implements a chain of services/a service function chain, comprising one or more Transparent Value Added Services, or TVAS, 300), the method comprising, in respect of at least one new type of virtualised service function to (0122-0123 provides for in respect of at least one created/new type of TVAS instances to be included in a specific address range, i.e. pre-existing service function chain):  	determining a position within the pre-existing service function chain at which the new virtualised service function type is to be inserted (0083, 0123, and 0167 provides for determining a position of the passing order of the chain of services, wherein each chain is assigned an address range/pre-existing, and wherein a new TVAS instance is to be inserted into the chain);  	in dependence on the position within the service function chain determined in respect of the new virtualised service function type (0083, 0123, and 0167 provides for based on the position of the passing order within the chain of services determined in respect of a new TVAS instance), allocating to the new virtualised service function type at least one internal address selected from an ordered set of internal addresses assigned to the service function chain (0083, 0123, and 0167 provides for assigning/allocating, to the new TVAS instance, at least an ingress network address selected from a reserved range of addresses, i.e. an ordered set, assigned to the chain of services), the at least one internal address allocated to the new virtualised service function type being an address selected from one or more addresses in the ordered set that is not currently allocated to a service function in the service function chain and being an address to be usable by a switching processor as a destination address when forwarding data received from one or more other service functions in the service function chain and requiring to be processed by the new virtualised service function type (Examiner interprets this to be an alternative limitation) and/or an address to be usable (0047, 0083, and 0163 provides for the address is to be used by input-output unit 340 of TVAS as a source address when forwarding data packets flowing from the new TVAS instance and requiring to be processed by a TVAS instance located at a destination address in the chain of services); and  	providing to the switching processor an indication of the at least one internal address allocated to the new virtualised service function type (0109, 0123, and 0163 provides for providing, to input-output unit 340 of another TVAS, an ARP message/indication of an assigned address of the new TVAS instance), the switching processor being configured to receive data from one service function in the service function chain and to forward data to another service function in the service function chain in dependence on the one or more internal  addresses allocated respectively to the one or more service functions in the service function chain (FIG. 9, 0052 and 0083 provides for input-output unit 340, being configured to receive data packets from one TVAS in the chain of services and to forward/transmit data packets to another TVAS in the chain of services, based/in dependence on the address range reserved/allocated for the TVASs in the chain of services).
Regarding Claim 2, Cortes discloses the method according to Claim 1 wherein the switching processor is configured to forward data received from one service function in the service function chain to another service function in the service function chain in dependence on one or more internal addresses allocated respectively to the one or (FIG. 9, 0052 and 0083 provides for input-output unit 340, being configured to receive data packets from one TVAS in the chain of services and to forward/transmit data packets to another TVAS in the chain of services, based/in dependence on the address range reserved/allocated for the TVASs in the chain of services), the allocation of said one or more internal addresses being determined in dependence on a specified order in which data is to be processed by the respective service functions in the service function chain (0083, 0099, and 0167 provides for the address range reservation/allocation being based/in dependence on the passing order/specified order in which data packets are passed/processed by the required sequence of services in the chain of services).
Regarding Claim 3, Cortes discloses the method according to Claim 2 wherein said specified order is determined according to a predetermined template (0083 and 0162 provides for wherein the passing order/specified order is determined according to a predefined relationship/a predetermined template, such as incrementing by one from a current address).
Regarding Claim 4, Cortes discloses the method according to Claim 2 wherein said specified order is determined in accordance with an instruction received from a user (0083 and 0099 provides for wherein the passing order/specified order is determined in accordance with a manual configuration received from an operator).
Regarding Claim 5, Cortes discloses the method according to Claim 2 wherein said one or more internal addresses are selected from a range of available internal addresses having a predetermined order (0083 and 0162 provides for wherein the addresses are selected from a reserved range of Ethernet MAC addresses of a traversing/predetermined order), the range of available internal addresses having a first available internal address and a last available internal address (0082-0083 provides for the reserved range of Ethernet MAC addresses having a first MAC address/an ingress network address and a highest MAC address), the one or more selected internal addresses being spaced between said first available internal address (0083 provides for the one or more selected MAC address being split/spaced between the Ethernet MAC addresses), said last available internal address and any other internal addresses already allocated to service functions in the service function chain (0083 and 0109 provides for the highest MAC address and any other reserved Ethernet MAC address are assigned/already allocated to TVAS in the chain of services).
Regarding Claim 6, Cortes discloses the method according to Claim 2 wherein the method further comprises ascertaining, after the provision to the switching processor of said indication of said at least one internal address allocated to the new virtualised service function type (0109, 0123, and 0163 provides for after providing to input-output unit 340/the switching processor of another TVAS an ARP message/indication of an assigned address of the new TVAS instance), whether data submitted for processing by the service functions in the service function chain will be forwarded to each of the service functions in the service function chain in accordance with the specified order (0083, 0099, and 0167 provides for ascertaining whether data packets submit for processing by the TVAS in the chain of services will be forwarded to each of the TVASs in the chain of services, in accordance with the passing order/specified order)
Regarding Claim 7, Cortes discloses the method according to Claim 6 wherein the method further comprises re-configuring the switching processor if it is ascertained that data submitted for processing by the service functions in the service function chain will not be forwarded to each of the service functions in the service function chain in accordance with the specified order (FIG. 9, 0129, and 0167 provides for re-assigning/re-configuring input-output unit 340/the switching processor of TVAS 300, if it is ascertained/determined that the data packets submitted for processing by the TVAS in the chain of services will not be forwarded to a destroyed TVAS instance in the chain of instances, in accordance with the passing order), the reconfiguration being such that data submitted for processing by the service functions in the service function chain is forwarded to each of the service functions in the service function chain in accordance with the specified order (Examiner interprets this to be an intended use limitation).
Regarding Claim 8, Cortes discloses the method according to Claim 1 wherein the method comprises implementing a new service function chain comprising said at least one new virtualised service function type (0123 and 0167 provides for implementing a new/different chain of services comprising a newly created TVAS).
Regarding Claim 9, Cortes discloses the method according to Claim 1 wherein the method comprises including said at least one new virtualised service function type in a previously-implemented service function chain comprising one or more virtualised service functions (0083, 0123, and 0167 provides for including/inserting a new TVAS instance in chain of services that was previously allocated an address range comprising one or more TVASs)
Regarding Claim 10, Cortes discloses the method according to Claim 1 wherein the at least one internal address allocated to the new virtualised service function type to be included in the service function chain, any internal addresses previously allocated to virtualised service functions already included in a service function chain, and any internal addresses assigned to the service function chain not currently allocated to a service function in the service function chain together form an ordered and sequential set of internal addresses assigned to the service function chain (0083 and 0123 provides for wherein the at least one reserved address allocated to newly created TVAS instances in the chain of services, any reserved addresses previously allocated addresses of TVAS instances already in the chain of services, and addresses assigned to destroyed TVAS instances, i.e. not currently allocated to a service function, in the chain of services, form an order/sequence of MAC addresses assigned to the chain of services).
Regarding Claim 11, Cortes discloses the method according to Claim 1 wherein the processing module comprises and/or has access to one or more data stores (FIG. 8 and 0162 provides for wherein the service chaining control entity 100 comprises and has access to database 130).
Regarding Claim 12, Cortes discloses the method according to Claim 1 wherein the processing module is configured to provide instructions to the switching processor (FIG. 8 and 0162 provides for wherein the service chaining control entity 100 is configured to provide data packets/instructions to the input-output 340 of a TVAS 300).
Regarding Claim 13, Cortes discloses the method according to Claim 1 wherein the processing module is configured to interact with a user interface in order to receive (0099 and 0123 provides for wherein the service chaining control entity 100 is configured to interact with an operator/a user interface in order to receive instructions/manual intervention relating to TVAS to be created or destroyed from a chain of services).
Regarding Claim 14, similar rejection where the method of claim 1 teaches the apparatus of claim 14.
Regarding Claim 15, similar rejection where the method of claim 1 teaches the non-transitory computer-readable storage medium of claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2018/0091420 A1 to Drake et al discloses adding a service function to a service chain to create a modified service chain.
US PGPUB 2016/0344565 A1 to Batz et al discloses grouping service functions of multiple types.
US PGPUB 2016/0205018 A1 to Li et al discloses inserting, deleting, re-routing, moving and substituting service functions in logical chains.
US PGPUB 2017/0237656 A1 to Gage discloses adding or removing service functions from a SFC architecture.
NPL RFC 7665: Service Function Chaining (SFC) Architecture discloses maintenance of Service Function Chains (SFCs) in a network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        


/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459